Citation Nr: 0615650	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  00-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right scapulocostal syndrome, on appeal from the 
initial determination.

2.  Entitlement to a disability evaluation in excess of 10 
percent for chronic cervical strain, on appeal from the 
initial determination.

3.  Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee, on 
appeal from the initial determination.

4.  Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee, 
on appeal from the initial determination.

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for right ankle sprain prior to May 6, 1997.

6.  Entitlement to a disability evaluation in excess of 10 
percent for right ankle sprain for the period from May 6, 
1997, forward.

7.  Entitlement to a total disability evaluation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
April 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that assigned an initial 10 percent disability rating 
for each of the above-claimed disabilities.  

In a March 2002, the Board denied the veteran's claim for 
increased ratings, with the exception of a grant of an 
initial disability rating of 20 percent for right ankle 
sprain with ligament laxity from January 11, 1996, to May 6, 
1997. The veteran appealed this decision.  In December 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties and vacated the 
Board's March 2002 decision.  The Board remanded the matter 
to the RO in July 2003 for the purpose of obtaining 
additional evidence and curing due process deficiencies that 
were raised in the joint motion.  The matter was returned to 
the Board in March 2006 for final appellate consideration.

The matter also stems from a July 2005 rating decision that 
denied entitlement to a total disability evaluation based on 
individual unemployability.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
complaints of pain but nearly a full (normal) range of 
motion.

2.  The veteran's cervical spine disability is manifested by 
moderate limitation of motion; however, there is no evidence 
of severe limitation of motion; limitation of forward flexion 
of the cervical spine to 15 degrees or less; favorable 
ankylosis of the entire cervical spine; or intervertebral 
disc syndrome.

3.  For the period prior to July 28, 2005, the veteran's left 
knee disability, patellofemoral pain syndrome, was manifested 
by minimal limitation of flexion and extension and complaints 
of pain on use, but no objective findings of subluxation, 
instability, or significant functional loss.

4.  For the period from July 28, 2005, forward, the veteran's 
left knee disability, patellofemoral pain syndrome, was 
manifested by minimal limitation of flexion and extension 
with complaints of functional loss and mild instability.

5.  For the period prior to July 28, 2005, the veteran's 
right knee disability, patellofemoral pain syndrome, was 
manifested by minimal limitation of flexion and extension and 
complaints of pain on use, but no objective findings of 
subluxation, instability, or significant functional loss.

6.  For the period from July 28, 2005, forward, the veteran's 
right knee disability, patellofemoral pain syndrome, was 
manifested by minimal limitation of flexion and extension 
with complaints of functional loss and mild instability.

7.  For the period prior to May 6, 1997, the veteran's right 
ankle sprain did not result in ankylosis or marked ankle 
disability.

8.  For the period between May 6, 1997, and July 28, 2005, 
the veteran's right ankle sprain was manifested by a normal 
range of motion with subjective complaints of occasional 
instability.

9.  For the period from July 28, 2005, forward, the veteran's 
right ankle sprain was manifested by moderate loss of range 
of motion and mild instability resulting moderate ankle 
disability, but there is no evidence of ankylosis or marked 
ankle disability.

10.  The veteran is service-connected for chronic cervical 
strain and right ankle sprain, each rated as 20 percent 
disability, right scapulocostal syndrome, patellofemoral pain 
syndrome of the left knee, instability of the left knee, 
patellofemoral pain syndrome of the right knee, and 
instability of the right knee, each evaluated as 10 percent 
disabling, his combined rating for disabilities affecting a 
single body system (orthopedic) is 60 percent.

11.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular evaluation for 
right scapulocostal syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5200, 
5201, 5202 (2005).



2.  The criteria for a 20 percent disability rating, but no 
greater, for chronic cervical strain have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5010, 5290 (2002), Diagnostic Codes 5010, 5242 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2005).

4.  The criteria for a separate 10 percent disability 
evaluation for instability of the left knee for the period 
from July 28, 2005, forward, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003, 5020, 5257 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2005).

6.  The criteria for a separate 10 percent disability 
evaluation for instability of the right knee for the period 
from July 28, 2005, forward, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003, 5020, 5257 (2005).

7.  The criteria for a rating greater than 20 percent for 
right ankle sprain for the period prior to May 6, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262, 5271 (2005).

8.  The criteria for a rating greater than 10 percent for 
right ankle sprain for the period between May 6, 1997, and 
July 28, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 
(2005).

9.  The criteria for a 20 percent rating, but no greater, for 
right ankle sprain for the period from July 28, 2005, 
forward, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5262, 5271 (2005).

10.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in May 2004 and April 2005, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims for increased evaluations, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was informed of the evidence that VA 
had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claims for higher disability ratings.  
The RO specifically indicated that he should submit and/or 
identify any medical evidence since 1996 that showed a 
worsening of the disabilities on appeal.  The letters also 
informed the veteran to provide any additional evidence or 
information that he possessed that pertained to his claims.  
The May 2004 and April 2005 letters therefore provided the 
notice of all four elements that were discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Since the 10 percent rating assigned to 
the veteran's right shoulder disability was made effective to 
the date of claim and the Board is denying any additional 
increase, as discussed herein, there is no potential 
effective date issue that would warrant additional notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Similarly 
there is no prejudice in the Board assigning an increased (20 
percent) evaluation for the veteran's cervical strain as the 
award is being made effective to the date of claim.  While 
the 20 percent rating being assigned for the veteran's right 
ankle disability and the 10 percent ratings for instability 
of the knees have been made effective from July 28, 2005, 
which is a date other than the date of claim, the Board again 
notes that the May 2004 notice letter clearly informed the 
veteran of the need to submit all evidence pertaining to his 
claims since 1996.

Further, notwithstanding the foregoing, the Board notes that 
the Court's holding in Dingess was limited in its scope.  
Specifically, the Court held that the statutory scheme of § 
5103(a) contemplates that once a decision awarding service 
connection, a disability rating, and an effective has been 
made, "§ 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Because the grant of service 
connection for right ankle disability was awarded prior to 
the November 2000 enactment of the VCAA, there was no error 
in VA failing to provide the veteran § 5103(a) before the 
decision was issued.  Further, since the veteran's claim for 
service connection for a right ankle sprain and bilateral 
knee disability were substantiated in the April 1996 
decision, VA had no further duty to notify him as to how to 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In sum, there was no error in not providing the 
veteran notice of the VCAA (particularly 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) because no such notice was 
required.  

As for the duty to assist, treatment records have been 
obtained from VA and non-VA health care providers including, 
but not limited to, P.H. Damond, D.C., Southwest Physical 
Therapy, Snake River Correctional Institution, and the 
Rosenburg VA Medical Center (VAMC).  The veteran was afforded 
VA examinations in order to determine the nature and severity 
of his service connected disabilities.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.




Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.   In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for increased evaluations of above referenced 
disabilities originated from the RO decision that granted 
service connection for those disabilities.  The claim 
therefore stem from the initial rating assigned to those 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disabilities such as synovitis, myositis, and tenosynovitis 
are to be evaluated as degenerative arthritis on the basis of 
limitation of motion of the affected joints.  38 C.F.R. § 
4.71a, Diagnostic Codes 5020, 5021, 5024.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such 
retroactivity.   See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Right shoulder

The veteran is currently in receipt of a 10 percent 
disability evaluation for right scapulocostal syndrome.  When 
a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  While scapulocostal 
syndrome is not specifically provided for under the rating 
criteria, the veteran's right shoulder disability is 
currently evaluated as analogous to myositis under Diagnostic 
Code 5021.  As noted above, disabilities rated under 
Diagnostic Code 5021 are to be evaluated under Diagnostic 
Code 5003, which directs that the rating will made on the 
basis of limitation of motion of the specific joint or joints 
involved.  However, the 10 percent and 20 percent ratings 
based on X-ray findings in absence of limitation of motion 
cannot be used because arthritis has not been shown.  
38 C.F.R. § 4.71, Diagnostic Code 5003.

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

The veteran's right upper extremity is his major extremity.  
See 38 C.F.R. § 4.69 (2005).  Diagnostic Code 5201 provides 
that limitation of motion of the major or minor arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

On a review of the evidence of record, the Board finds that 
the criteria to support a higher (20 percent) evaluation 
under Diagnostic Code 5201 have not been met.  The report of 
a July 2005 VA examination indicated that the veteran had a 
normal range of motion (zero to 180 degrees) of the right 
shoulder with complaints of stiffness and crepitus.  Similar 
findings were made on examination in May 1997.  VA and non-VA 
treatment records also show a relatively full range of motion 
of the right shoulder.  An April 2002 report from Southwest 
Physical Therapy indicated that the veteran had good motion 
in shoulder with some complaints of pain at the end ranges.  
In short, there is simply no evidence that the veteran has 
demonstrated limitation of the right arm to the shoulder 
level.  

The Board notes that the veteran has reported pain on use of 
his right shoulder, and that that pain results in increased 
functional impairment of the shoulder.  These complaints have 
been duly considered as a basis for an increased evaluation.  
In this regard, the report of the July 2005 VA examination 
indicated that the veteran could experience an loss of motion 
in the right shoulder due to pain, repetitive use, and flare 
ups of no more than 15 to 20 degrees but he would have no 
further functional impairment due to weakened movement or 
lack of endurance.  Such a finding fails to establish loss of 
motion approximate to limitation of the right arm to shoulder 
level.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide a basis for a rating higher than 10 percent for 
the veteran's right shoulder disability.

The Board has also looked at other Diagnostic Codes for 
rating shoulder disability and they do not provide a method 
for assigning a higher evaluation.  A 30 percent rating may 
be assigned under Diagnostic Code 5200 if there is evidence 
there is evidence of ankylosis of the scapulohumeral 
articulation of the major extremity that is favorable.  A 20 
percent disability is warranted under Diagnostic Code 5202 
for malunion of the humerus with moderate deformity.  The 
veteran does not have malunion of the humerus or ankylosis of 
the scapulohumeral articulation.  X-rays taken of the right 
shoulder in July 2005 were normal.  Therefore, Diagnostic 
Codes 5200 and 5202 are not applicable.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the right shoulder disability is 
warranted under Diagnostic Code 5201, the Board has also 
considered whether a separate compensable evaluation is 
warranted under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  Diagnostic Code 5203 grants compensable 
evaluations for malunion, nonunion, or dislocation of the 
clavicle or scapula.  However, the medical evidence does not 
show that the required manifestations are present.  A 
separate compensable evaluation under Diagnostic Code 5203 
would therefore be inappropriate.

Finally, the Board notes that the veteran complains of 
various neurological complications of the right upper 
extremity.  He endorses symptoms of decreased sensation in 
his upper right upper that radiates to his third, fourth, and 
fifth digits.  He also reports having a strange sensation in 
his right elbow.  These complaints were considered as a part 
of the veteran's July 2005 VA examination.  In this regard, 
the examiner gave the opinion that the veteran's complaints 
of right upper extremity radiculopathy was "less likely as 
not a result of or was caused by a service connected 
condition."  He said the radiculopathy could be proven 
emphatically with an EMG or nerve conduction study, but those 
studies could not be performed while the veteran was 
incarcerated.  The examined indicated that the veteran will 
be incarcerated until 2013.  In view of the foregoing, the 
Board finds there is no basis for assigning a separate rating 
for the neurological manifestations of the veteran's right 
shoulder disability.



Cervical strain

By the decision of April 1999 decision, the RO evaluated the 
veteran's cervical sprain under Diagnostic Code 5290.  Under 
38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

On review of the above evidence, the Board finds that a 20 
percent disability is warranted for the veteran's cervical 
spine disability.  Specifically, the report of the November 
1998 VA examination showed limitation of flexion to 25 
degrees and hyperextension to 25 degrees.  Report received 
from Southwest Physical Therapy dated in April and May 2002 
describe the veteran as having cervical extension limited to 
25 to 30 degrees and an overall range of motion limited to 60 
percent of normal.  The July 2005 VA examination showed 
limitation of forward flexion to 50 degrees.  However, in 
consideration of the tenets of 38 C.F.R. § 4.40, 4.45, and 
4.59, the examiner stated that the veteran could be expected 
to have an additional loss of 15 degrees in all motion planes 
except rotation.  There is clear evidence therefore that the 
veteran suffers from moderate limitation of motion of the 
cervical spine under the "old" rating criteria.  
Parenthetically, the Board notes that this limitation of 
flexion would also support a 20 percent disability evaluation 
under the "new" rating criteria.  The Board recognizes that 
the May 1997 VA examination showed no limitation of motion of 
the cervical spine.  Nevertheless, as these findings are 
inconsistent aforementioned records, the Board has resolved 
the benefit of the doubt in favor of the veteran.

There is, however, no evidence to support a disability rating 
in excess of 20 percent under either set of rating criteria.  
Although the veteran consistently demonstrated loss of range 
of motion of the cervical spine throughout the course of this 
appeal, the level of disability does not approximate 
"severe" limitation of motion under the "old" rating 
criteria.  Indeed, when considering the "new" rating 
criteria, forward flexion of the cervical spine limited to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine was clearly not demonstrated.  A disability 
evaluation in excess of 20 percent would there be 
inappropriate.

Recognition is again given to the veteran's complaints of 
chronic pain and stiffness of the neck (cervical spine).  
However, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
July 2005 examination report strongly suggests that the 
veteran's overall level disability due to pain and functional 
loss is no greater than moderate.  In particular, the 
examiner stated that the veteran would experience an 
additional loss of no more than 15 degrees in all motion 
planes except for rotation.  This additional loss was 
considered when the Board granted the veteran the 20 percent 
rating for his cervical strain.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 therefore does not provide a basis 
for a rating higher than 20 percent

Consideration has been given as to whether an increased 
evaluation could be assigned under Diagnostic Code 5293, 
Intervertebral disc syndrome.  The veteran complains of right 
upper extremity radiculopathy.  However, as discussed above, 
these complaints were considered in the July 2005 examination 
and it was determined that it was less likely than not that 
radiculopathy was caused by a service-connected condition, to 
include his cervical spine.  The examiner also indicated that 
an earlier MRI had shown degenerative disc disease at C5-C6 
and spondylosis of the cervical spine, but that there had 
been no evidence of cervical cord or nerve compression.  In 
other words, application of Diagnostic Code 5293 would be 
inappropriate.  

Knees

The veteran is service-connected for patellofemoral pain 
syndrome of the left knee and patellofemoral pain syndrome of 
the right knee.  Such a condition does not have a specific 
diagnostic code and is rated by analogy under Diagnostic Code 
5020, Synovitis.  38 C.F.R. § 4.20.  Synovitis, like myositis 
and tenosynovitis, is rated based on limitation of motion of 
the joint affected as arthritis, degenerative.  However, as 
discussed above, a 10 percent disability evaluation will be 
assigned under Diagnostic Code 5003 when the limitation of 
motion of the specified joint is noncompensable under the 
relevant diagnostic code.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The limitation of motion caused by the veteran's bilateral 
knee disability is minimal.  At his July 2005 examination, 
range of motion of the right knee was from zero to 130 
degrees and range of motion of the left knee was from zero to 
122 degrees.  This represented the veteran's worse range of 
motion during the entire claims period.  The reports of the 
April 1996 and May 1997 examinations showed full (zero to 140 
degrees) motion of the knees.  VA and non-VA treatment 
records contain no evidence to the contrary.

In view of the foregoing evidence, to include a review of the 
above referenced VA and non-VA treatment records, the Board 
finds that the veteran would not be entitled to a 10 percent 
disability rating under Diagnostic Code 5260 since leg 
flexion has not been shown to be limited to 45 degrees or 
less.  Similarly, the veteran is not entitled to a 10 percent 
evaluation under Diagnostic Code 5261 since leg extension has 
not been shown to be limited to 15 degrees or more.  38 
C.F.R. Part 4, Diagnostic Codes 5260, 5261.  

The Board notes that the veteran has reported pain on use of 
his right and left knee, and that that pain results in 
increased functional impairment of the knees.  These 
complaints have been duly considered as a basis for an 
increased evaluation.  The July 2005 VA examination report 
clearly considered these complaints when it was noted that 
the veteran would experience an additional loss of 10 degrees 
due to pain with repetitive use and flare ups.  The 
adjustment to the veteran's range of motion no where near 
approximates the findings necessary to support a 10 percent 
disability evaluation under Diagnostic Codes 5260 or 5261.  
In other words, application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a rating higher than 10 
percent for the veteran's right or left knee disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension is essentially 
full, even when considering the effects of pain on motion.  A 
separate compensable evaluation for loss of extension, which 
necessitates extension limited to 10 degrees, is not 
warranted.  To assign two, separate compensable ratings for 
each knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  38 C.F.R. § 
4.14; VAOPGCPREC 9-04.

As previously discussed, the OGC has also determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The report of the July 2005 
VA examination showed that the veteran had some loss of range 
of motion of each knee and "mild" instability in each knee 
due to ligamentous instability.  38 C.F.R. § 4.71, Diagnostic 
Code 5257 (other impairment of the knee) provides for a 10 
percent disability rating for slight recurrent subluxation or 
lateral instability, 20 percent rating for moderate recurrent 
subluxation or lateral instability, and 30 percent rating for 
severe subluxation or lateral instability.  The Board 
therefore finds that separate 10 percent disability 
evaluations are warranted for instability of the knees 
effective from July 28, 2005, which is the date of the VA 
examination.  There is no competent evidence of instability 
or subluxation of either knee prior to that date.

In so deciding, the Board notes that the OGC concluded that 
there had to be X-ray evidence of arthritis in order to 
assign the separate compensable ratings, and that the veteran 
does not have arthritis.  However, the Board also notes that 
the OGC requirement pertains to cases involving arthritis not 
conditions that are rated as arthritis as in the present 
case.  Consideration is also given to the fact that the 
veteran has separate symptoms - loss of range of motion and 
instability.  To deny the veteran separate ratings for these 
separate symptoms would be ignoring the spirit and intent of 
VAOPGCPREC 23-97.

Right ankle

The April 1999 rating decision granted service connection for 
right ankle sprain.  A 10 percent disability evaluation was 
assigned.  Thereafter, in its March 2002 decision, the Board 
determined that the criteria for a 20 percent disability 
rating had been met for the period prior to May 6, 1997.  The 
Board found that there was evidence of slight limitation of 
motion and mild instability during that period, and that a 
rating by analogy under Diagnostic Code 5262 for moderate 
disability of ankle was appropriate, even though there was no 
evidence of impairment of the tibia and fibula.  Referring to 
the report of a May 6, 1997 VA examination that documented a 
full range of motion of the ankle, the Board then concluded 
that a 10 percent rating under Diagnostic Code 5262 was 
warranted for the period from May 6, 1997.  See Fenderson.  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A 40 percent rating is assigned if there is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  The normal range of ankle 
motion is from zero to 20 degrees of dorsiflexion and from 
zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent for the veteran's right ankle 
disability for the period prior to May 6, 1997, is not 
warranted.  The veteran is already receiving the maximum 
rating assignable under Diagnostic Code 5271.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no basis for a rating in excess of 20 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the ankle.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Consideration has been as to whether a higher (30 percent) 
disability evaluation could be assigned under Diagnostic Code 
5262.  The April 1996 VA examination only showed "mild 
ligamentous laxity."  He had some loss of range of motion 
equating to 5 degrees dorsiflexion to 40 degrees plantar 
flexion.  These findings do not rise to the level of marked 
ankle disability.  There was also no evidence of nonunion of 
the tibia and fibula with loose motion.  The Board therefore 
finds that the criteria for an increased evaluation under 
Diagnostic Code 5262 have not been met for the period prior 
to May 7, 1997. 

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, or malunion of the os calcis or astragalus.  
Diagnostic Codes 5270, 5272, and 5273 are not applicable.  

The Board will next consider the question of whether a higher 
(20 percent) rating is warranted for period from May 6, 1997.  
The aforementioned May 6, 1997 VA examination showed a normal 
range of motion of the right ankle.  No findings were made as 
to whether the veteran experienced instability of the ankle.  
Treatment records received from Southwest Physical Therapy 
and Snake River Correctional Institution are also silent for 
complaints pertaining to the right ankle.  The veteran's 
right ankle was essentially asymptomatic until his July 28, 
2005 examination, which will be discussed below.  The Board 
therefore finds no evidence to support the assignment of a 
higher (20 percent) rating under Diagnostic Code 5262 or 5271 
between May 6, 1997 and July 28, 2005.

When the veteran was examined by VA on July 28, 2005, his 
range of motion of the right ankle showed 30 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was 
also no significant laxity of the ankle.  However, taking 
into account the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
the examiner indicated that he would expect no more that an 
additional loss of motion of the 10 degrees in the right 
ankle due to pain and stiffness with repetitive use and flare 
ups.  He said he would also expect mild instability in the 
right ankle.  In other words, the veteran again demonstrated 
the symptomatology that had previously supported the 
assignment of a 20 percent disability rating under Diagnostic 
Code 5262.  It is for these reasons that the Board finds that 
entitlement to a 20 percent disability rating for right ankle 
sprain is warranted for the period from July 29, 2005, 
forward.

However, the Board does not find that the evidence supports 
the assignment of a rating in excess of 20 percent for right 
ankle disability for the period from July 28, 2005, forward.  
The Board again notes that 20 percent is the maximum rating 
assignable under Diagnostic Code 5271, and that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 can no longer 
provide a basis for assigning a higher rating.  Johnston v. 
Brown, 10 Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

There is also no basis for assigning a higher (30 percent) 
rating under Diagnostic Code 5262.  The July 2005 examination 
described only "mild instability" of the ankle.  Further, 
even in considering the veteran's complaints of pain on 
motion and stiffness, loss of range of motion of the ankle 
would result in no more than 20 degrees of dorsiflexion and 
20 degrees plantar flexion.  These findings do not rise to 
the level of marked ankle disability.  Indeed, the examiner 
stated that he would not expect the veteran to have a gait 
disturbance due to his ankle disability or to have any 
additional functional impairment due to weakened movement or 
lack of endurance.  The Board therefore finds that the 
criteria for a 30 percent rating for under Diagnostic Code 
5262 have not been met for the period from July 28, 2005, 
forward. 

Finally, there is again no evidence that the veteran suffers 
from ankylosis of the ankle, ankylosis of subastragalar or 
tarsal joint, or malunion of the os calcis or astragalus.  
The veteran does not contend otherwise.  Application of 
Diagnostic Codes 5270, 5272, and 5273 would therefore be 
inappropriate.



Total Disability Evaluation

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); see also Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

Here, the veteran is service-connected for multiple 
disabilities including, but not limited to, chronic cervical 
strain and right ankle sprain, now each rated as 20 percent 
disabling, and right scapulocostal syndrome, patellofemoral 
pain syndrome of the left knee, instability of the left knee, 
patellofemoral pain syndrome of the right knee, and 
instability of the right knee, each evaluated as 10 percent 
disabling.  His total combined rating for these disabilities 
is 60 percent.  See 38 C.F.R. § 4.25 (2005).  38 C.F.R. § 
4.16(a)(3) indicates that for the purpose of combining 
disabilities for a total disability evaluation based on 
individual unemployability purposes, the following will be 
considered as one disability: disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric.  In this case, the 
cervical spine, right ankle, right shoulder, and bilateral 
knee conditions affect a single body system, namely, the 
orthopedic system.  Thus, finding that the veteran has a 
combined single rating of 60 percent for his orthopedic 
disabilities, he satisfies the minimum percentage 
requirements for a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a).

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

The veteran is currently incarcerated at the Snake River 
Correctional Institute.  He is not scheduled for release 
until 2013.  His last occupation was a logger.  There is also 
evidence that he worked as a bouncer.  He asserts that his 
multiple disabilities preclude him from working.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  First, it must be 
noted that despite his complaints, there is no indication 
that the veteran left his job because of his physical 
disabilities.  The available evidence merely shows that he 
ceased working sometime in 1996.  He is also incarcerated at 
this time, which in itself prevents him from seeking 
employment.

Second, there are no persuasive medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected conditions or that 
he is incapable of doing any type of productive work.  
Rather, medical professionals have only indicated that the 
veteran is limited in his abilities.  The report of the July 
2005 examination indicated that the overall level of 
functional impairment due to his service connected 
disabilities was minimal.  Treatment records from the Snake 
River Correctional Institute show periodic treatment for his 
service connected disabilities but not hospitalization.  
Further, the Board notes that the veteran also suffers from 
multiple nonservice-connected disabilities including low back 
disability, disability of the thoracic spine, 
gastrointestinal problems, an anti-social personality 
disorder, and substance dependence/abuse.  

Although the veteran's service-connected conditions are 
severe and, as such, limit his occupational opportunities, 
they are not shown to be of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough. A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment. The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there simply is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disabilities alone.  The 
record does not reflect any periods of hospitalization for 
the veteran's service-connected conditions, and private 
outpatient treatment focus equally between his service and 
non-service connected disabilities.

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected conditions alone do not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  Although he has not held employment since 
1996, the preponderance of the evidence is against finding 
that his service-connected conditions have resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned disability evaluation, the preponderance of the 
evidence is against the veteran's claim that he is precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disabilities or that he is 
incapable of performing the physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disabilities are assessed in the context of 
subjective factors such as his occupational background and 
level of education.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted in this case.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for right scapulocostal syndrome is denied.

Entitlement to a 20 percent disability evaluation for chronic 
cervical strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee is 
denied.

Entitlement to a separate 10 percent disability evaluation 
for instability of the left knee for the period from July 28, 
205, forward, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee is 
denied.

Entitlement to a separate 10 percent disability evaluation 
for instability of the right knee for the period from July 
28, 205, forward, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 
20 percent for right ankle sprain prior to May 6, 1997 is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for right ankle sprain for the period between May 6, 
1997, and July 27, 2005, is denied.

Entitlement to a 20 percent disability evaluation for right 
ankle sprain for the period from July 28, 2005, forward, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


